Citation Nr: 0943270	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tympanic membrane 
perforation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce


INTRODUCTION

The Veteran served on active duty from October 1948 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
tympanic membrane perforation.  

The RO separately denied service connection for hearing loss 
in a rating decision in February 2008.  However, the Veteran 
did not appeal this determination and the issue of service 
connection for hearing loss is not on appeal before the 
Board.  

In September 2009, the Veteran's representative filed a 
motion to advance his appeal on the Board's docket and the 
motion was granted in October 2009 pursuant to 38 C.F.R. § 
20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The Veteran does not have a present disability of tympanic 
membrane perforation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tympanic membrane perforation have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated February 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA attempted to obtain 
service treatment records but all service records, other than 
the Veteran's separation examination in September 1953, are 
unavailable.  VA records were obtained from the VA Medical 
Center (VAMC) in Nashville, Tennessee, and the VAMC in 
Murfeesboro, Tennessee.  Additionally, private medical 
records were obtained from Chattanooga Ear, Nose, and Throat 
Associates, P.C., Audiology Services of Chattanooga, Inc., 
and Mountain View Family Medicine.  The Veteran has not 
identified any additional relevant records that VA failed to 
obtain.  

Lastly, a VA audiological examination was conducted in 
January 2008 in which the examiner considered the Veteran's 
reported history of tympanic membrane perforation, reviewed 
the VA treatment records and the separation exam, and 
conducted a middle ear examination.  As this exam was 
accurate, descriptive, and based on the complete medical 
record, including the Veteran's lay assertions, VA has 
fulfilled any duty to provide a thorough and contemporaneous 
medical examination.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Dalton v. Nicholson, 
21 Vet. App. 23 (2007). 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.



II.  Service Connection

The Veteran contends that he is entitled to service 
connection for a tympanic membrane perforation.  He asserts 
that his eardrums were damaged on the firing range and while 
servicing aircraft.  Alternatively, he contends that he 
suffered a tympanic membrane perforation in his left ear as a 
result of a welding accident during service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if 
pre-existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claim in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  
Furthermore, when the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran's complete service personnel 
records and service treatment records were not available for 
review as all his service records, with the exception of his 
separation exam, appear to have been destroyed in the fire at 
the National Personnel Records Center in St. Louis, Missouri 
in July 1973.  Under such circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran 's treatment records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer, 19 Vet. App. at 217-18 (Court declined to apply 
an "adverse presumption " against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  

Notwithstanding the heightened duty in this case, the 
preponderance of the evidence is against a finding of service 
connection because a current tympanic membrane perforation 
has not been shown.  

While the Veteran's VA treatment records in July 2005 note 
that his left tympanic membrane was slightly irregular, and 
his April 2007 and October 2007 VA treatment records also 
noted a tympanic membrane irregularity, these records do not 
indicate the existence of a tympanic membrane disability.  
Conversely, the September 1953 separation exam reported that 
the Veteran's eardrums were "normal."  Moreover, the July 
2005, September 2005, and April 2006 VA treatment records 
noted that the Veteran's tympanic membrane was intact.  This 
is consistent with the findings of the Veteran's private 
audiologist, who reported normal tympanic membranes and no 
lesion on the left eardrum.  In January 2008, the VA examiner 
heard and considered the Veteran's reported history of 
tympanic membrane perforation in the left ear, and also found 
that his membranes were intact.  The VA examiner did note 
hypercompliant middle ear systems, but in regard to the 
Veteran's right ear, not the left ear, and nevertheless 
concluded that there was no middle ear pathology.  

In considering the Veteran's contentions that he had suffered 
a perforated tympanic membrane at separation from service, it 
is recognized that he is competent to report symptoms that he 
came to know through the use of his senses. Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Veteran repeatedly contends 
that the medical examiner at his separation exam discounted 
his assertions.  Specifically, he contends that the examiner 
looked into his ears and reported that they were normal and 
without damage despite his lay assertions to the contrary.  
However, the Veteran is not competent to diagnose damage to 
the ear drum.  While a layperson may be competent to report 
ear symptoms, damage to the ear drum, or, specifically, 
perforation of the tympanic membrane, is not the kind of 
matter that can be observed by a lay person, but requires 
specialized education, training, and experience.  38 C.F.R. § 
3.159(a)(2).  Accordingly, as the Veteran is not competent to 
give a diagnosis of damage to the ear, consisting of a 
perforation of the tympanic membrane, and the medical 
evidence shows that the tympanic membranes were intact, and 
the middle ear was without pathology, the preponderance of 
the evidence is against finding that the Veteran has a 
current ear disability of a tympanic membrane perforation. 

Furthermore, while the Veteran and his representative contend 
that he perforated his tympanic membrane during a welding 
accident that occurred in service, the Board finds that this 
assertion is not credible based on the evidence of record.  
As noted above, the separation exam conducted in September 
1953 found no damage to the eardrum.  Furthermore, in 
evaluating the internal consistency of the Veteran's 
statements, Caluza v. Brown, 7 Vet. App. 498, 511 (1995), it 
is evident that the Veteran has not been consistent on 
whether the welding accident occurred in service.  He first 
reported suffering an ear drum perforation in his left ear to 
his treating physician in his VA treatment records in August 
2005 and stated that the perforation occurred as a result of 
a welding accident during the early 1950s.  He did not 
indicate at that time that the incident occurred during 
service.  To the contrary, in a statement received in March 
2007, he asserted that the lesion to his left ear drum was 
sustained after service.  He has also stated the damage to 
his ear drums occurred on the firing range during basic 
training and as a result of noise exposure.

In summary, the competent evidence fails to demonstrate a 
current disability of tympanic membrane perforation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  For these 
reasons, the elements for service connection for tympanic 
membrane perforation have not been met, and this claim must 
be denied. 


ORDER

Service connection for tympanic membrane perforation is 
denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


